DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Publication No. 2017/0190968 A1; hereinafter Zhou) in view of Yoshimura et al. (U.S. Pub 2019/0140148 A1; hereinafter Yoshimura) and Hong et al. (U.S. Publication No. 2018/0305612 A1; hereinafter Hong).
	Regarding claim 1, Zhou discloses a fluoride fluorescent material comprising a composition comprising K, Ge, Mn4+, and F and having a molar ratio of K of 2, a total molar ratio of Ge and Mn4+ of 1, a molar ratio of Mn4+ of more than 0 and less than 0.2, and a molar ratio of F of 6 in 1 mol of the composition (see ¶[0026]), the fluoride fluorescent material having a light emission spectrum having a first light emission peak in a range of 615 nm or more and less than 625 nm, and a second light emission peak in a range of 625 nm or more and less than 635 nm (see ¶[0036]).
	Zhou fails to explicitly disclose having a full width at half maximum of 6 nm or less and having an internal quantum efficiency of 85% or more under excitation of light having a wavelength of 450 nm	In the same field of endeavor, Yoshimura teaches a light emission spectrum 
	Regarding claim 2, the combination of Zhou, Yoshimura and Hong discloses wherein the composition is represented by the following formula (I): 
			K2[Ge1-aMn4+aF6] (I) 
	wherein a satisfies 0<a<0.2 (see Zhou ¶[0036]).
	Regarding claim 3, the combination of Zhou, Yoshimura and Hong discloses having a light emission intensity of 30% or more at the first light emission peak based on the light emission intensity at the second light emission peak as 100% (See Hong ¶[0114-0116])
	Regarding claim 4, the combination of Zhou, Yoshimura and Hong discloses having a hexagonal crystal structure and having P63mc space group symmetry (See Zhou ¶[0008]).
	Regarding claim 5, the combination of Zhou, Yoshimura and Hong discloses wherein the internal quantum efficiency under excitation of light having a wavelength of 450 nm is 90% or more (See Hong ¶[0114-0116]).
	Regarding claim 6, the combination of Zhou, Yoshimura, and Hong discloses a light emitting device comprising the fluoride fluorescent material according to claim 1 
	Regarding claim 7, the combination of Zhou, Yoshimura, and Hong discloses a fluorescent material having a light emission peak wavelength in a range of 495 nm or more and 573 nm or less (see Zhou ¶[0037]).
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Publication No. 2017/0190968 A1; hereinafter Zhou) in view of Murphy et al. (U.S. Publication No. 2015/0361335 A1; hereinafter Murphy).
	Regarding claim 8, Zhou discloses a method for producing a fluoride fluorescent material, comprising: preparing fluoride particles comprising a composition comprising K, Ge, Mn4+, and F, and having a molar ratio of K of 2, a total molar ratio of Ge and Mn4+ of 1, a molar ratio of Mn4+ of more than 0 and less than 0.2, and a molar ratio of F of 6 in 1 mol of the composition (see ¶[0026]); 	Zhou fails to disclose bringing the fluoride particles into contact with a fluorine-containing substance, subjecting to a heat treatment at a temperature of 400oC or more.
	 In the same field of endeavor, Murphy teaches bringing the fluoride particles into contact with a fluorine-containing substance, subjecting to a heat treatment at a temperature of 400oC or more (See ¶[0028-0029]).	The implementation of fluorine-containing oxidizing agent of Murphy to produce the fluoride fluorescent material of Zhou allows for enhanced quantum efficiency and stability (See Murphy ¶[0024]).

	Regarding claim 10, the combination of Zhou and Murphy discloses wherein the fluorine containing substance is at least one selected from the group consisting of F2, CHF3, CF4, NH4HF2, NH4F, SiF4, and NF3 (see Murphy ¶[0029])
	Regarding claim 11, the combination of Zhou and Murphy discloses wherein the composition is represented by the following formula (I): 
			K2[Ge1-aMn4+aF6] (I) 
	wherein a satisfies 0<a<0.2 (see Zhou ¶[0036]).
	Regarding claim 12, the combination of Zhou and Murphy discloses wherein the fluoride fluorescent material has an internal quantum efficiency of 85% or more under excitation of light having a wavelength of 450 nm (see Murphy ¶[0001] and Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (U.S. Publication No. 2016/0340579 A1) discloses fluoride phosphor
Min et al. (U.S. Publication No. 2016/086053 A1) discloses fluoride phosphor
Park et al. (U.S. Publication No. 2016/0133799 A1) discloses fluoride phosphor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818